DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The RCE dated 11-06-2020 is acknowledged.
	Claims included in the prosecution are 1-11 and 13-19.
	The following are the rejections.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	Determining the scope and contents of the prior art.

	Resolving the level of ordinary skill in the pertinent art.
	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
1.	Claims 1-11 and 13-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones (Phase II study of paclitaxel therapy for unresectable biliary tree carcinomas, J Clin. Oncol. 1996 Aug;14(8):2306-10)  in view of Khopade (U.S. 20100297244). 
Jones teaches a method of treating patients with unresectable adenocarcinomas of the gallbladder and biliary tree with administration of paclitaxel over 3 hours every 21 days. Patients having unresectable or metastatic carcinoma of the gallbladder and bile ducts received intravenous paclitaxel after administration of dexamethasone, diphenhydramine, and cimetidine. Treatment was repeated every 21 days, and one complete course of therapy was comprised of two such 21-day treatment cycles. Paclitaxel doses were 170 mg/m2 and 200 mg/m2. 

It would have been prima facie obvious to one of ordinary skill in the art practicing the method of Jones to substitute the composition of Khopade given it is a form of paclitaxel with improved stability and anti-tumor efficacy. Further, it would have been obvious to choose a steroid for inclusion in the nanodispersion as taught by Khopade rather than as a premedication as in Jones. It would have been obvious to administer the paclitaxel treatment after other known cancer treatments have failed. prima facie obvious to shorten the duration between treatments given treatments are taught to be administered as often as daily for five consecutive days. 
  	Applicant’s arguments have been fully considered, but are not found to be persuasive.
	Applicant argues that Jones states that paclitaxel “is unlikely to have activity in metastatic carcinomas of the biliary tree” in the conclusion section. This argument is not persuasive; as pointed out in the earlier action, Jones states “paclitaxel, administered on this schedule, has negligible activity in biliary adenocarcinomas and cannot be recommended as therapy for unresectable neoplasms”. Examiner notes that the instant claims do no exclude a resection and are not limited to adenocarcinomas.
	Applicant argues that 22.2 % of the patients showed partial response and 38.9 % of the patients showed stable disease and thus benefited from the method of treatment of the present invention involving the administration of the presently claimed paclitaxel nanodispersion and these results are surprising and unexpected, especially since Jones found that paclitaxel had “negligible” effect and found paclitaxel unlikely to have activity in metastatic carcinomas. Paclitaxel is art well known antineoplastic agent and it is unclear to the examiner with only 22.2 % of the patients showing only partial response and 38.9 % still showing stable disease, the results are surprising and unexpected. As pointed out above, Jones only states that states “paclitaxel, administered on this schedule, has negligible activity. Instant claim 1 does not recite any specific amounts of 2 or 95 mg/m2 to 150 mg/m2  dose recited in the dependent claims, a skilled artisan would have expected better tolerance in the present study based on the teachings of Khopade that nanodispersions decreased mortality rates respective to comparable taxane compositions.  Applicants do not appear to have compared the treatment to the closest prior art. See MPEP 716.02(e). Thus, no conclusion can be presently made as to whether the results is surprising or superior with respect to the closest prior art.  Further, Applicants results do not appear to be commensurate with the instant claims as required by MPEP 716.02(d). A specific dosing regimen was used to treat the patients in the study, but the instant claims permit any amount of each component including paclitaxel and any frequency and number of administrations. Furthermore, the term ‘nanodispersion’ is a broad term which can include a polymeric or lipid micelle or a liposome or paclitaxel as nanoparticles in an aqueous medium.
2.	Claims 1-11 and 13-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Khopade (U.S. 20100297244) in view of Tajima (Journal of Clinical Oncology, 2012) or vice versa.
The teachings of Khopade have been discussed above. In essence Khopade teaches only the effect of paclitaxel nanodispersions on carcinomas of breast and colon. Khopade does not teach the effect paclitaxel effect on biliary tract cancers which include carcinomas of the gallbladder and intra- and extrahepatic bile ducts.
Tajima teaches that gallbladder cancers can be treated successfully with low-dose paclitaxel (60 mg/m2) after failure of treatment with gemcitabine. The administration is weekly (see entire publication).

3.	Claims 1-9 and 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Haas (US 2013/0259922   in view of Tajima (Journal of Clinical Oncology, 2012) or vice versa.
	Haas discloses nanoliposome compositions containing paclitaxel for the treatment of cancer. According to Haas the cancers which can be treated with this liposomal formulation includes gall bladder cancer and bile duct cancer. (0293
	The teachings of Tajima have been discussed above.
	It would have been obvious to one of ordinary skill in the art to use the liposomal formulations taught by Haas to gallbladder carcinoma with a reasonable expectation of success, since paclitaxel is effective against gallbladder carcinoma as taught by Tajima. 
The dosage and protocol of administration which depend on a variety of factors such as the age and condition of the patient and severity of cancer and are deemed to be determined by the practitioner of the art.  Alternately to use the liposomes containing paclitaxel in the delivery of paclitaxel to treat gallbladder carcinoma taught by Tajima .
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-11 and 13-19 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,586,062 in view of Jones (Phase II study of paclitaxel therapy for unresectable biliary tree carcinomas, J Clin. Oncol. 1996 Aug;14(8):2306-10), Tajima cited above, individually or in combination..  The ‘062 patent teaches a nanodispersion of paclitaxel that remains stable for at least 4 hours with no aggregation or crystallization, wherein the nanodispersion is formed by addition of an aqueous liquid vehicle to a solution consisting of: (a) paclitaxel, (b) a polymer selected from the group consisting of polyvinylpyrrolidone, polyglutamic acid or its salts and hyaluronic acid or its salts, (c) a surfactant consisting of a mixture of caprylic acid or its salts and cholesteryl sulphate or its salts, and (d) a water miscible solvent selected from the group consisting of alcohol, polyethylene glycol and polypropylene glycol; or vice versa, with agitation or shaking. . prima facie obvious to administer the composition to a patient having biliary or gall bladder carcinomas taught by Jones or Tajima. 
	Applicant’s arguments have been fully considered, but are not persuasive. Applicant’s only argument is that the reasons for Jones provided above. These arguments regarding Jones have been answered above in the 103 rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612